ACCEPTED
                                                                                                    04-15-00532-CV
                                            04-15-00532-CV                              FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                               8/26/2015 4:04:02 PM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK
                                  CAUSE NO. 12-09-27789-MCVAJA

MAVERICK AGGREGATES, INC.,                              §        IN THE DISTRICT COURT
          Plaintiff,                                    §
                                                        §        365th JUDICIAL    FILED IN
                                                                                 DISTRICT
                                                                             4th COURT OF APPEALS
v.                                                      §                     SAN ANTONIO, TEXAS
                                                        §                    8/26/2015 4:04:02 PM
IPE AGGREGATE, LLC,                                     §                      KEITH E. HOTTLE
METSO MINERALS INDUSTRIES, INC.                         §                            Clerk
and CRISP INDUSTRIES, INC.,                             §
            Defendants.                                 §        MAVERICK COUNTY, TEXAS

                   DEFENDANT METSO MINERALS INDUSTRIES, INC.’S
                               NOTICE OF APPEAL

        Defendant, Metso Minerals Industries, Inc. (“Metso”), desires to appeal, and gives notice

of its appeal, from the interlocutory order entitled “Order Denying Application to Compel

Arbitration of Metso Minerals Industries, Inc.,” which the trial court signed on August 25, 2015

in Cause No. 12-09-27789-MCVAJA, Maverick Aggregates, Inc. v. IPE Aggregate, LLC, Metso

Minerals Industries, Inc. and Crisp Industries, Inc., 365th Judicial District Court of Maverick

County, Texas, and which denies Metso’s request to require Plaintiff, Maverick Aggregates, Inc.,

to arbitrate its claims.

        In accordance with Texas Civil Practice and Remedies Code § 51.016 and Texas Rules of

Appellate Procedure, Rules 25.1 and 28.1, this is an accelerated interlocutory appeal, as allowed

by statute. Cf. TEX. CIV. PRAC. & REM. CODE § 171.098. Defendant Metso Minerals Industries,

Inc. appeals to the Fourth Court of Appeals in San Antonio, Texas.

                                                   Respectfully submitted,

                                                   LANGLEY & BANACK, INC.

                                                   By:/s/ Catherine M. Stone
                                                   CATHERINE M. STONE
                                                   State Bar No. 19286000
                                                   cstone@langleybanack.com
                                                   HERIBERTO MORALES, JR.
                                                   State Bar No. 24011285
                                                   hmorales@langleybanack.com

Defendant Metso Minerals Industries, Inc.’s Notice of Appeal                                Page 1
                                                   PAULA C. BOSTON
                                                   State Bar No. 24089661
                                                   pboston@langleybanack.com
                                                   745 East Mulberry, Suite 900
                                                   San Antonio, Texas 78212-3166
                                                   (210) 736-6600 Telephone
                                                   (210) 735-6889 Facsimile

                                                   ERIC W. MATZKE (pro hac vice)
                                                   WI State Bar No. 1079340
                                                   Eric.Matzke@quarles.com
                                                   QUARLES & BRADY LLP
                                                   411 E. Wisconsin Avenue, Suite 2350
                                                   Milwaukee WI 53202-4426
                                                   (414) 277-5365 Telephone
                                                   (414) 978-8906 Facsimile

                                                   ATTORNEYS FOR DEFENDANT-APPELLANT
                                                   METSO MINERAL INDUSTRIES, INC.

                                    CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing document was served upon the following on this
26 day of August, 2015, via email and regular mail:

        Mr. Daniel R. Dutko                                    DDutko@hanszenlaporte.com
        HANSZEN LAPORTE
        11767 Katy Freeway, Ste. 850
        Houston, Texas 77970
        Attorneys for Maverick Aggregates, Inc.

        Mr. Oscar A. Garza                                     ogarza@oscargarzalaw.com
        THE LAW FIRM OF OSCAR A. GARZA, LLC
        111 Soledad Street, Suite 300
        San Antonio, Texas 78205
        Attorney for IPE Aggregate, LLC

        Mr. G. Alan Powers                                     apowers@sbplaw.com
        SIMPSON, BOYD & POWERS
        P. O. Box 685
        1119 Halsell Street
        Bridgeport, Texas 76426
        Attorneys for Crisp Industries, Inc.

                                                               /s/ Catherine M. Stone
                                                               CATHERINE M. STONE



Defendant Metso Minerals Industries, Inc.’s Notice of Appeal                               Page 2